Mr. Justice Wolf
delivered the opinion of the court.
This is the second motion made in this case that the appeal he dismissed. The only ground now alleged is that the apel-lant has failed to send up the decisión as required by section 233 of the Code of Civil Procedure. Section 233 of the Code -of Civil Procedure, in English, alludes to a copy of the ■“findings of the court,” and this phrase is translated into Spanish as decisión. The failure to include such findings of facts is not a jurisdictional matter, but merely a diminution ■of the record, and if the appellee desired to have any findings of facts that may actually have been made by the court below transmitted to this court, he could have suggested such diminution of the record; if it was the duty of the court to make *1069such findings and he failed to do so, such failure was not ground for the dismissal of the appeal; hut some other remedy was in reach of the appellant.
The motion to dismiss the appeal must be overruled.

Motion overruled.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro and Aldrey concurred.